Citation Nr: 9926486	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-17 062	)	DATE
	)
	)
                              
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for panic disorder.


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to April 
1958 and from October 1958 to July 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1992 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in August 1992.  The statement of 
the case was issued in August 1992.  A substantive appeal was 
received in October 1992.  The veteran and his wife testified 
at a personal hearing at the RO in April 1993.  In June 1994, 
the veteran withdrew his request for a hearing before a 
member of the Board at the RO.

A rating decision in August 1993 denied the veteran's claim 
for a total disability rating due to individual 
unemployabilty.  His claims for increased ratings for hearing 
loss and a right ankle condition were denied by rating action 
in June 1997.  By letter dated in February 1998, the RO 
notified the veteran that his request to reopen a claim for 
entitlement to service connection for tinnitus was denied as 
he had failed to submit new and material evidence.  Notices 
of disagreement have not been submitted by the veteran to 
initiate an appeal as to any of those issues and they are not 
in appellate status.  38 U.S.C.A. § 7105(a) (West 1991).

In January 1997, the Board denied service connection for 
panic disorder.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court).  In February 1999, the Court granted 
a Joint Motion for Remand and vacated the January 1997 Board 
decision.  The case was remanded to the Board for further 
development in compliance the Joint Motion for Remand. 


REMAND

The veteran seeks service connection for panic disorder.  
When the case came before the Board in September 1996, the 
Board requested an opinion from a physician in the VA 
Veterans Health Administration (VHA) on the following 
question: "Was the veteran's current panic disorder without 
agoraphobia first manifested in service?".  In October 1996, 
the VHA opinion of J. Cupola, M.D. was received.  His opinion 
that the veteran's recurrent panic disorder without 
agoraphobia did not first manifest in service was based on 
his reliance on the DSM-III -R criteria for evaluation of 
panic disorders.  The February 1999 Joint Motion for Remand 
noted that the DSM-III-R, as well as the criteria for the 
evaluation of panic disorder, have been superceded and 
revised by the DSM-IV.  See 61 Fed. Reg 52695 (1996) 
(adopting DSM-IV effective November 1, 1996).  It was also 
noted that the veteran has not been afforded an evaluation 
pursuant to the most recent evaluation criteria  and an 
examination was ordered based on the most recent diagnostic 
criteria.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, additional development 
is necessary prior to adjudication of the veteran's claim.  
Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran should be afforded a 
special VA psychiatric examination to 
determine the etiology of his current 
panic disorder without agoraphobia.  Such 
tests as the examiner deems necessary 
should be performed.  The claims folder 
must be made available to, and reviewed 
by, the examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should 
render an opinion as to whether it is at 
least as likely as not that any currently 
found psychiatric disorder, to include 
panic disorder without agoraphobia, had 
its onset during active service.  The 
examiner's opinion must be based on the 
diagnostic criteria set forth in DSM-IV.  
The complete rationale for all opinions 
expressed should be provided.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

3.  When the above developments have been 
completed, the case should be adjudicated 
by the RO.  If the decision remains 
adverse to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


